18-10509-shl         Doc 1112    Filed 10/07/19      Entered 10/07/19 16:14:08            Main Document
                                                   Pg 1 of 3


 JENNER & BLOCK LLP
 Marc Hankin
 Carl Wedoff
 919 Third Avenue
 New York, New York 10022
 (212) 891-1600

 Angela Allen (admitted pro hac vice)
 353 North Clark Street
 Chicago, Illinois 60654
 (312) 222-9350

 Counsel for the Chapter 11 Trustee

 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK


     In re:                                                    Chapter 11

     FIRESTAR DIAMOND, INC., et al.                            No. 18-10509 (SHL)

                            Debtors.1                          (Jointly Administered)


                              NOTICE OF AGENDA OF MATTERS
                          SCHEDULED FOR OCTOBER 10, 2019 HEARING

Date:                  Thursday, October 10, 2019 at 2:30 p.m. Eastern Time

Location:              United States Bankruptcy Court for the Southern District of New York
                       Alexander Hamilton U.S. Custom House, Courtroom 701
                       One Bowling Green
                       New York, New York 10004

 1.           MOTION FOR APPROVAL OF DISCLOSURE STATEMENT

                   Chapter 11 Trustee’s Amended Motion for an Order (I) Approving the Disclosure
                    Statement, Form of Ballots, and Solicitation Procedures and (II) Establishing
                    Confirmation Procedures [Dkt. 1108]




 1 The Debtors in these jointly administered chapter 11 cases and the last four digits of each Debtor’s
 federal tax identification number are: (i) Firestar Diamond, Inc. (2729); (ii) Old AJ, Inc., f/k/a A. Jaffe,
 Inc. (4756); and (iii) Fantasy, Inc. (1673).
18-10509-shl    Doc 1112     Filed 10/07/19     Entered 10/07/19 16:14:08         Main Document
                                              Pg 2 of 3


              Related Documents:

                  o   Disclosure Statement for Trustee’s First Amended Joint Chapter 11 Plan [Dkt.
                      1107]

                  o   Trustee’s First Amended Joint Chapter 11 Plan [Dkt. 1106]

              Responses Received:

                  o   Limited Objection of Fantasy Diamond Corporation to the Disclosure Statement
                      for Trustee’s Joint Chapter 11 Plan [Dkt. 1082]

              Status: This matter is going forward.

 2.    MOTION TO MAKE BANKRUPTCY RULE 7012 APPLICABLE TO OBJECTION TO
       CLAIM OF FANTASY DIAMOND CORPORATION

              Chapter 11 Trustee’s Motion to Make Rule 7012 of the Federal Rules of Bankruptcy
               Procedure Applicable to the Objection to Claim of Fantasy Diamond Corporation [Dkt.
               1099]

              Related Documents:

                  o   Chapter 11 Trustee’s Objection to Filed Claim of Fantasy Diamond Corporation
                      [Dkt. 1043]

                  o   Amended Response of Fantasy Diamond Corporation in Opposition to the
                      Chapter 11 Trustee’s Objection to Filed Claim of Fantasy Diamond Corporation
                      [Dkt. 1086]

              Responses Received:

                  o   Response of Fantasy Diamond Corporation in Opposition to the Chapter 11
                      Trustee’s Motion to Make Rule 7012 of the Federal Rules of Bankruptcy
                      Procedure Applicable to the Objection to the Claim of Fantasy Diamond
                      Corporation [Dkt. 1102]

                  o   Chapter 11 Trustee’s Reply to Response of Fantasy Diamond Corporation in
                      Opposition to the Chapter 11 Trustee’s Motion to Make Rule 7012 Applicable to
                      the Objection to Claim [Dkt. 1110]

              Status: This matter is going forward.




                                                2
18-10509-shl   Doc 1112   Filed 10/07/19     Entered 10/07/19 16:14:08      Main Document
                                           Pg 3 of 3


 Dated: October 7, 2019                Respectfully submitted,
        New York, New York
                                       JENNER & BLOCK LLP

                                       By: /s/ Marc Hankin
                                       Marc Hankin
                                       Carl Wedoff
                                       919 Third Avenue
                                       New York, New York 10022
                                       (212) 891-1600
                                       mhankin@jenner.com
                                       cwedoff@jenner.com

                                       Angela Allen (admitted pro hac vice)
                                       353 North Clark Street
                                       Chicago, Illinois 60654
                                       (312) 222-9350
                                       aallen@jenner.com

                                       Counsel for the Chapter 11 Trustee




                                             3
